*600OPINION OF THE COURT
Graffeo, J.
We are asked in this case to determine what is the appropriate forum to resolve a statute of limitations challenge to counterclaims interposed in an arbitration proceeding—the arbitrator or a court. Based on the particular facts presented, we hold that the timeliness question is to be decided by the arbitrator.
I
Ronald Tausend and his two children, Nicole and Jeffrey Tausend, were the beneficiaries of a trust that was established by Ronald’s mother. Ronald was entitled to most of the trust’s income during his lifetime, with the balance of income reserved for his children. Nicole and Jeffrey were to begin receiving principal at the age of 25 and, upon their father’s death, the remaining principal would be distributed to them.
The trust owned two New York City buildings referred to as the “East End properties.” In 1985, when Nicole was 19 years old, her father formed the N.J.R. Associates partnership (NJR) for the purpose of acquiring the East End properties. Ronald held a 60% stake in the partnership; Nicole and Jeffrey each received a 20% share. The partnership agreement included an arbitration clause as well as a New York choice of law provision.
The bank that served as trustee obtained an appraisal valuing the two properties at $1.8 million. However, that figure did not include the value of air rights because the appraiser believed that they had no intrinsic worth.1 NJR subsequently purchased the properties from the trust for $1.9 million. Later that day, NJR sold the air rights for one of the buildings for $1.75 million. Approximately two decades later, NJR sold its remaining interest in that property for $10.25 million. The partnership also converted the other building into a condominium and sold a number of units.
During this time period, Nicole received monetary distributions from both the trust and NJR. NJR also provided her with the use of an apartment in one of the East End buildings. In 2005, Ronald surrendered his interest in the trust and the remaining principal was distributed to Nicole and Jeffrey.
Three years later, Nicole’s financial advisor asked NJR for information pertaining to the sale of the East End property but *601Ronald allegedly spurned that request. Nicole hired a law firm to represent her interests and its overtures were similarly rejected.
Nicole then commenced a CPLR article 78 proceeding against NJR and her father in order to obtain access to partnership documents and an accounting of its finances. In response, NJR issued a demand for arbitration, causing Nicole to file a petition to stay arbitration. Supreme Court denied the stay and ordered the parties to arbitration, and the Appellate Division affirmed (67 AD3d 441 [1st Dept 2009]).
Nicole appeared in the arbitration and asserted several counterclaims, which lead to NJR’s commencement of this court proceeding seeking to stay arbitration of the counterclaims on the basis of the expiration of the statute of limitations. Nicole moved to dismiss the proceeding, asserting that the timeliness challenge should be raised before the arbitrator. Supreme Court granted the petition and stayed arbitration of the counterclaims (2010 NY Slip Op 32936[U] [2010]). The Appellate Division modified by dismissing NJR’s petition to stay arbitration of the counterclaims, reasoning that CPLR 7503 (b) precluded the partnership from obtaining a stay because it had initiated and participated in the arbitration (83 AD3d 596 [1st Dept 2011]).
We granted leave to appeal (17 NY3d 848 [2011]) and now affirm.
II
NJR maintains that it is not prohibited from requesting that arbitration of the counterclaims be stayed under CPLR 7503 because its decision to arbitrate did not waive its right to challenge the timeliness of the counterclaims in court. Nicole contends that the initiator of arbitration is statutorily barred from requesting judicial review of a counterclaim and must instead submit all matters to the arbitrator. Nicole alternatively argues that the language of the choice of law clause in the partnership agreement was insufficient to invoke the New York rule that a statutory timeliness issue may be subject to judicial determination and that an arbitrator is therefore required under federal law.
The Federal Arbitration Act (9 USC § 1 et seq. [FAA]) applies to any arbitration provision in a contract that affects interstate commerce (see Matter of Diamond Waterproofing Sys., Inc. v 55 Liberty Owners Corp., 4 NY3d 247, 252 [2005]). Under the federal act, resolution of a statute of limitations defense is *602presumptively reserved to the arbitrator, not a court (see id.). New York law, in contrast, allows a threshold issue of timeliness to be asserted in court (see CPLR 7502 [b]; 7503 [a]). A contract may be governed by the FAA yet subject to the New York rule if the agreement between the parties so provides. We have explained that a contract specifying that “New York law shall govern both ‘the agreement and its enforcement^ ]’ adopts” the New York rule that threshold statute of limitations issues are resolved by the courts and not arbitrators (Diamond Waterproofing, 4 NY3d at 253, quoting Matter of Smith Barney, Harris Upham & Co. v Luckie, 85 NY2d 193, 202 [1995], cert denied sub nom. Manhard v Merrill Lynch, Pierce, Fenner & Smith, Inc., 516 US 811 [1995]).
It is unnecessary for us to decide whether the contract at issue is subject to the FAA or New York law because under either analysis, the proper forum is arbitration. Assuming that the partnership agreement affects interstate commerce and is governed by the FAA, this document does not include the critical “enforcement” language identified in Diamond Waterproofing—it states that “This Agreement shall be governed by, and construed in accordance with, the laws and decisions of the State of New York.” Since the agreement fails to unequivocally invoke the New York standard, the timeliness question must be resolved by an arbitrator under FAA principles.
The outcome is the same under New York law. A statute of limitations defense may be raised in state court by “a party who has not participated in the arbitration and who has not made or been served with an application to compel arbitration” (CPLR 7503 [b]; see also CPLR 7502 [b]). In light of the procedural history of this case, CPLR 7503 (b) prevents NJR from asking a court to dismiss Nicole’s counterclaims due to expiration of the statute of limitations. NJR not only initiated arbitration, it also successfully defended against Nicole’s petition to stay arbitration in court, received an application to compel arbitration in connection with Nicole’s counterclaims and sought a court order to prevent the counterclaims from being considered by the arbitrator. In our view, this was enough to constitute “participation” within the meaning of CPLR 7503 (b). It is also inconsistent for NJR to assert that Nicole’s counterclaims are not arbitrable—a party cannot compel arbitration of its own causes of action, prevent its adversary from obtaining judicial relief and then ask a court to block the adversary’s counterclaims from being arbitrated by raising a statute of limitations defense (see generally Alexander, Practice Commentaries, McKinney’s Cons *603Laws of NY, Book 7B, CPLR 7503:2, at 456 [arbitration should proceed “(i)f there is at least one arbitrable issue” in a case]). Hence, since NJR initiated and participated in the arbitration of issues stemming from the dispute, its timeliness challenge to the counterclaims must be decided by an arbitrator.2
Accordingly, the order of the Appellate Division should be affirmed, with costs.

. An air right is the ability “to use all or a portion of the airspace above real property” for future development (Black’s Law Dictionary 82 [9th ed]).


. NJR’s remaining contentions are meritless.